DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8, 10-13, and 18-21, are allowed over the prior art of record as amended by the applicant on 04/27/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 13, 18, 19, 20, and 21.
The closest prior art of record is Markey et al. (PGPub 2013/0023792); Baldwin (USPN 4,976,590); Stansbury (USPN 6,500,156); Hoan et al. (PGPub 2019/0125235); and Isono (USPN 4,668,217).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising: a keep vein open (KVO) infusion flow control device, comprising: 
an inlet tube connector comprising an intravenous (IV) inlet port, a first outlet port and a second outlet port; 
an outlet tube connector comprising an IV outlet port, a first inlet port, a second inlet port and a flow control orifice disposed within the second inlet port; 
a full flow tube coupled at one end to the first outlet port of the inlet tube connector and coupled at another end to the first inlet port of the outlet tube connector; 
a KVO flow tube coupled at one end to the second outlet port of the inlet tube connector and coupled at another end to the second inlet port of the outlet tube connector; and 
a flow controller coupled to the full flow tube.
OR
a keep vein open (KVO) infusion flow control device, comprising:
a body;
a full open member disposed on the body;
a KVO member disposed on the body separately from the full open member; 
a control member coupled to the body; and 
a visual indicator, 
wherein a first position of the control member is configured to engage the full open member with a fluid flow path to provide full fluid flow through an intravenous (IV) tube and a second position of the control member is configured to engage the KVO member with the fluid flow path to provide KVO fluid flow through the IV tube.
Specifically, regarding independent claims 1, 13, 18, 19, 20, and 21, the prior art to Markey, Baldwin, Stansbury, Hoan, and Isono, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the flow control orifice comprises a tube engagement portion disposed within the KVO flow tube, the tube engagement portion having a narrower internal diameter than an internal diameter of the KVO flow tube, the tube engagement portion configured to provide a first restricted fluid flow rate from the KVO flow tube to the outlet tube connector; or
wherein the control member comprises: 
a cam disposed within a tube channel in the body, the cam slidably engaged with one or more cam channels in the body; and 
a ramp disposed at a base of the tube channel, 
wherein the body has a rectangular shape with the visual indicator disposed thereon, the body configured to receive the IV tube within the tube channel, 
wherein the full open member is a first portion of the body having a low end of the ramp, the first portion of the body configured so that the IV tube is not occluded when the cam is in the first position, and 
wherein the KVO member is a second portion of the body having a high end of the ramp, the second portion of the body configured to engage the IV tube such that the IV tube is partially occluded to provide the KVO fluid flow when the cam is engaged with the IV tube in the second position; or
	wherein the control member comprises:
		a slide switch disposed within a switch channel in the body, 
wherein the body is a rectangular shaped housing with the visual indicator disposed thereon, the rectangular shaped housing configured to receive a fluid inlet IV tube at a first connector disposed on a side wall of the body and to receive a fluid outlet IV tube at a second connector disposed on an opposing side wall of the body, 
wherein the full open member is a full open channel disposed through a width of the slide switch, the full open channel configured to align with the first and second connectors in the first position, and 
wherein the KVO member is a KVO channel disposed through the width of the slide switch, the KVO channel configured to align with the first and second connectors in the second position; or
	wherein the control member comprises:
		a rocker switch pivotably disposed in a tube channel of the body, the rocker switch having the visual indicator disposed thereon and the body configured to receive the IV tube in the tube channel, 
wherein the full open member is a first portion of the rocker switch having an open engagement member sized and shaped to engage the IV tube such that the IV tube is not occluded when the rocker switch is in the first position, and 
wherein the KVO member is a second portion of the rocker switch having a KVO engagement member sized and shaped to engage the IV tube such that the IV tube is occluded when the rocker switch is in the second position; or
	wherein the control member comprises:
		a rocker switch pivotably disposed in a switch channel of the body, the body having a tube channel configured to receive the IV tube, 
wherein the full open member is an engagement surface of the rocker switch wherein the IV tube is one of not engaged by the engagement surface and not occluded by the engagement surface when the rocker switch is in the first position, and 
wherein the KVO member comprises a retaining clip disposed on the body and an engagement member disposed on the rocker switch, the retaining clip configured to hold the engagement member so that the IV tube is occluded by the engagement surface when the rocker switch is in the second position; or
	wherein the control member comprises:
		a switch slidably coupled to the body, the switch comprising: 
a leading portion disposed within the body; 
an exterior surface disposed within the body; 
a switch rib; and 
a switch connector configured to receive an inlet IV tube; 
wherein the body comprises: 
a body connector configured to receive an outlet IV tube; 
a valve disposed adjacent to the body connector, the valve having pivotably connected valve flaps; 
a seal disposed on a portion of the exterior surface of the switch; and 
a gripper, 
wherein the full open member comprises the gripper of the body retaining the switch rib and the leading portion of the switch holding the valve flaps in an open position when the switch is in the first position, and 
wherein the KVO member comprises the leading portion of the switch removed from engagement with the valve flaps and the valve flaps being biased in a closed position having a gap when the switch is in the second position.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/07/2022